Case 17-10859-BLS   Doc   Filed 05/07/19   Page 1 of 6
Case 17-10859-BLS   Doc   Filed 05/07/19   Page 2 of 6
Case 17-10859-BLS   Doc   Filed 05/07/19   Page 3 of 6
Case 17-10859-BLS   Doc   Filed 05/07/19   Page 4 of 6
Case 17-10859-BLS   Doc   Filed 05/07/19   Page 5 of 6
                  Case 17-10859-BLS         Doc    Filed 05/07/19     Page 6 of 6



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE
                                  DELAWARE DIVISION

 In Re:                                            Case No. 17-10859-BLS

 William Doneker
                                                   Chapter 13
 Dorothy Doneker

 Debtors.                                          Judge Brendan Linehan Shannon

                                  CERTIFICATE OF SERVICE

I certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Eric M. Doroshow, Debtors’ Counsel
          EDoroshow1202@gmail.com

          Michael B. Joseph, Chapter 13 Trustee
          mjoseph@ch13de.com

          Office of the United States Trustee
          ustpregion03.wl.ecf@usdoj.gov

I further certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          William Doneker, Debtor
          6694 Griffith Lake Dr.
          Milford, DE 19963

          Dorothy Doneker, Debtor
          6694 Griffith Lake Dr.
          Milford, DE 19963

 Dated: May 7, 2019                                /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
